Citation Nr: 0836160	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-14 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for arteriosclerotic 
heart disease.

3.  Entitlement to service connection for hypertensive 
vascular disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from June 1980 to December 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in July 2008, at 
which time the Board remanded the matter for additional 
development.  The issue of service connection for 
hypertensive vascular disease is herein REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the veteran's COPD is 
due to any incident or event in active service.

2.  The competent and probative medical evidence 
preponderates against a finding that the veteran's 
arteriosclerotic heart disease is due to any incident or 
event in active service, and cardiovascular disease is not 
shown to have been manifested either in service or within one 
year after separation from service.


CONCLUSION OF LAW

1.  COPD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2008).

2.  Arteriosclerotic heart disease was not incurred in or 
aggravated by service, nor may a cardiovascular disease be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In June 2004, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the June 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, the January 2005 
rating decision and April 2006 SOC explained the basis for 
the RO's action, and the SOC and SSOC provided him with 
additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no disability rating or 
effective date will be assigned, so there can be no prejudice 
to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303(a) (2008).  Service connection may 
be granted for disease that is diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
established that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as cardiovascular disease, become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

A.  Service Connection for COPD

The veteran's service treatment records (STRs) show that in 
November 1982 pulmonary testing showed his FVC was 80 percent 
of predicted, his FEV-1 was 75 percent of predicted, and his 
FEV-1/FVC was 76 percent of predicted.  There are no other 
treatment notes in the STRs pertaining to COPD.  The veteran 
indicated that he had never had asthma, shortness of breath, 
pain or pressure in his chest, or a chronic cough, on a 
September 1990 medical history report.  At his December 1990 
discharge examination, the veteran's lungs and chest were 
found to be normal.

His post-service treatment records with the LBJ Tropical 
Medical Center show that in August 1998 he had a dry cough 
and had some mucous blocking the airway.  The following 
morning the veteran reported that he was feeling much better.

At January 2005 and April 2005 VA Medical Center (VAMC) 
treatment, the veteran's problem list was silent for COPD.  
The record does not show that the veteran has been treated 
for or diagnosed with COPD since his active service.

The RO did not afford the veteran a VA examination for his 
COPD on the basis that there is already sufficient medical 
evidence to decide the claim, and the Board agrees.  In 
McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  The three salient benchmarks are: 
competent evidence of a current disability or recurrent 
symptoms; establishment of an in-service event, injury, or 
disease; and indication that the current disability may be 
associated with an in-service event.  The Board finds that 
there is no competent evidence of current COPD.  Therefore, 
the Board finds that the evidence of record does not trigger 
the necessity of an examination in order to decide the claim 
on the merits.  See 38 C.F.R. § 3.159(c).

We recognize the sincerity of the arguments advanced by the 
veteran that his COPD is service connected.  However, the 
resolution of issues that involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, COPD is a 
complex disorder which requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.  In the present 
case, the Board notes that there is no competent evidence of 
record that the veteran has COPD.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
COPD, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.

B.  Service Connection for Arteriosclerotic Heart Disease

The STRs show that in August 1980 the veteran complained of 
chest pains which had been occurring for over a week.  He 
said that he got chest pain whenever he worked hard.  On 
examination, his chest sounds were within normal limits.  On 
a September 1990 medical history report the veteran indicated 
that he had never had any heart trouble, or palpitation, or 
pounding heart.  At his December 1990 discharge examination 
his heart, including thrust, size, rhythm, and sounds, was 
found to be normal.

VAMC treatment records show that in March 2004 it was noted 
that the veteran's only history of chest pain was two weeks 
before, when he was awakened by a "pinching" in his heart 
with associated shortness of breath.  In May 2004 the veteran 
was diagnosed with severe three-vessel coronary artery 
disease, and he underwent a catheterization and coronary 
artery bypass graft.  At August 2004 primary care treatment 
the veteran complained of a two-week history of increasing 
episodes of left-side chest pain that would last seconds to 
minutes, and mostly came on with exertion.  The veteran said 
it was the same type of pain that he had felt before his 
coronary artery bypass graft.  The physician felt that it was 
possible that the veteran had unstable angina.  At January 
2005 treatment, the veteran reported that he had persistent 
exertional angina after 10 to 15 minutes of walking and when 
listing heavy items, and that rest provided relief.  The pain 
pattern was similar to when he had his prior myocardial 
infarction, with substernal pressure and radiation down his 
left arm.  The veteran's lipids were noted to be 
"suboptimal," he was encouraged to lose weight and modify 
his diet, and his simvastatin dosage was increased.  In March 
2005 it was noted that laboratory results showed 
significantly elevated cholesterol, and his dosage of 
simvastatin was accordingly increased.

At April 2005 treatment the veteran reported that he was 
starting to have substernal chest pain at rest, whereas 
previously it had only been with exertion.  The pain was 
relieved by laying down, and had no relation to food or to 
the time of day.  The episodes were not occurring daily, and 
the pain was in a different location than when he had a 
myocardial infarction, was not radiating, and was not 
affected by palpation.  His problem list included coronary 
artery disease, and his symptoms were noted to be concerning 
for unstable angina.  At May 2005 treatment the veteran was 
asymptomatic, and he had a lipid profile to evaluate his 
statin dose.  It was noted at November 2005 VAMC treatment 
that the veteran's lipid profile was improved, but that he 
was not at the goal of his LDL being below 70.

The RO did not afford the veteran a VA examination for his 
arteriosclerotic heart disease, on the basis that there is 
already sufficient medical evidence to decide the claim, and 
the Board agrees with that determination.  As noted above, in 
the McClendon case, supra, the Court held that, in 
determining when an examination is required, the three 
salient benchmarks are: competent evidence of a current 
disability or recurrent symptoms; establishment of an in-
service event, injury, or disease; and indication that the 
current disability may be associated with an in-service 
event.  Although the record shows that the veteran has had 
arteriosclerotic heart disease since 2004, there is no 
evidence of an in-service event, injury, or disease that is 
associated with that disability.  Although the veteran 
complained of chest pain in 1980, his STRs show that there 
were no further complaints during his remaining ten years of 
active service, and no abnormalities were found no his in-
service examinations.  Therefore, the evidence of record does 
not trigger the necessity of an examination in order to 
decide the claim of service connection for arteriosclerotic 
heart disease on the merits.  See 38 C.F.R. § 3.159(c).

The Board recognizes the sincerity of the arguments advanced 
by the veteran that his arteriosclerotic heart disease is 
service connected.  However, as discussed above, the 
resolution of issues that involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, require professional evidence.  In the 
present case, the Board notes that the STRs do not show that 
the veteran manifested arteriosclerotic heart disease during 
his active military service, nor does the evidentiary show 
that disability for years thereafter. 

Thus, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
arteriosclerotic heart disease, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for COPD is denied.

Service connection for arteriosclerotic heart disease is 
denied.


REMAND

The STRs show that in June 1985 the veteran's blood pressure 
was 168/112, and he denied a prior history of hypertension.  
The diagnosis was "rule out" hypertension.  At treatment 
the following day, the diagnosis was possible hypertension.  
At a January 1986 examination it was noted that the veteran's 
blood pressure readings were 140/100 sitting, 110/70 
recumbent, and 130/98 standing.  In February 1986, a three-
day blood pressure check showed average readings of 120/78 
sitting, 114/82 recumbent, and 144/77 standing.  At the  
December 1990 separation examination, his blood pressure was 
128/80 and there was no diagnosis of hypertension.

Post-service treatment records from the LBJ Tropical Medical 
Center do not show any treatment for hypertension.  In 
September 2007 a nurse from the LBJ Tropical Medical Center 
wrote that in February 1991 she had witnessed the veteran 
taking oral medications such as Brocardia and Vasotec for 
high blood pressure and hypertension.

It was noted at May 2004 VAMC treatment that the veteran had 
hypertension.  He was not hypertensive at that time, but was 
taking metoprolol and titrate to control blood pressure and 
pulse.  In August 2004 the veteran's hypertension was 
described as active and under control.  The veteran received 
hypertension lifestyle education in November 2005.

Accordingly, the case is REMANDED for the following action:

1.	The RO should request that the veteran provide 
sufficient information, and, if necessary, 
authorization, to enable the RO to obtain any 
additional evidence not of record which 
pertains to the claim for service connection 
for hypertensive vascular disease.  The RO 
should also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.

2.	After all available records and/or responses 
from each contacted entity have been 
associated with the claims file, or the time 
period for the veteran's response has expired, 
the RO should arrange for the veteran to 
undergo a VA examination by a physician.  The 
claims file, to include a complete copy of 
this Remand, must be made available to the 
examiner, and the report of the examination 
should include discussion of the veteran's 
documented medical history and assertions.  

a.	All appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examiner(s) prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.

b.	The examiner should specifically state 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran's 
hypertensive vascular disease is causally 
or etiologically related to his active 
military service, or whether such a 
causal or etiological relationship is 
unlikely (i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

c.	Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.	Thereafter, the RO should readjudicate the 
veteran's claim for hypertensive vascular 
disease.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with an 
SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


